Citation Nr: 1829414	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  13-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) in excess of 30 percent prior to November 8, 2016, and in excess of 50 percent thereafter. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to October 1971, to include combat in Vietnam and receipt of the combat infantry badge, among other distinctions. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran offered testimony at a travel Board hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file. 

The Board remanded the appeal in September 2016 and requested the RO schedule the Veteran for another VA examination and readjudicate his claim.  A VA examination was conducted in November 2016.  

In the November 2016 rating decision, the RO increased the rating for PTSD to 50 percent, effective November 8, 2016.  The RO then returned the appeal to the Board.

	
FINDINGS OF FACT

1.  Prior to June 16, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to insomnia, exaggerated startle response and depression. 


2.  From June 16, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to depression, anxiety, panic attacks, insomnia, flattened affect, circumstantial speech, impaired judgment, disturbances of motivation and mood, and suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD prior to June 16, 2016, are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating of 50 percent, but no higher, for service-connected PTSD from June 16, 2016, are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VAs Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veterans capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiners assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships..........................50 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.....................................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Veteran contends that his PTSD warrants a rating of 50 percent throughout his appeal.

Following his claim for service connection for PTSD, the Veteran was afforded a VA examination in December 2010.  The examiner confirmed his diagnosis and indicated his depression was stable, although he experienced intermittent episodes of insomnia.  He was independent in all activities of daily living, including hygiene and transportation.  He experienced intrusive thoughts and flashbacks regarding his combat experiences in Vietnam several times per day for a period of one to two weeks; it would then dissipate temporarily.  He also had an exaggerated startle response; he would go into a defensive position when startled by certain events or sounds, including a door slamming or being approached from behind.  This response also affected him while he was working, as well as decreased concentration.  He reported occasional use of alcohol and marijuana; however, he stated these indulgences were not problematic.  

At the time of the examination, the Veteran was not participating in any psychiatric treatment, including therapy or medication.  Ultimately, the examiner found that he had moderate social impairment and mild occupational dysfunction. 

VA treatment records show that a couple weeks after the December 2010 examination, the Veteran went to the Emergency Department due to acute pain, and in the course of that event, was seen by an emergency department psychologist.  He denied any depression, suicidal thoughts or violence.  Insomnia and a decreased appetite were present following the onset of his pain condition.  Anhedonia was denied as he noted that enjoyed the company of his grandchildren.  Mental status examination showed normal speech, an affect congruent with his mood, no hallucinations, and a normal thought process and content.  His memory had worsened since the onset of medical condition causing pain.  

The Veteran testified at a Board hearing on June 16, 2016 and his representative indicated that during the December 2010 examination, he severely under-reported his symptoms.  The Veteran testified that he had severe insomnia, getting only three to four hours of sleep per night.  Whenever his family was away, he would go several days without showering; the last time he shaved was almost a year prior to the hearing.  He reported high anxiety and panic attacks; when in public, he preferred to have his back to the wall so that he could be watchful.  He had no close friends, although he maintained good relationships with his children and grandchildren and liked spending time with his dogs.  He did not report any significant impairment to his memory.  He noted fleeting thoughts of suicide but no actions or plan because it would be a burden on for his family.  He testified that he attended one therapy session in approximately 2008, but never returned.  He also noted that recently he became aware of his responsibility for the deaths of two enemy combatants during service; the realization did not cause any additional symptoms. 

During the November 2016 examination, the examiner confirmed a diagnosis of PTSD and alcohol use disorder, indicating that the Veteran compensated for his chronic pain and sleep problems by drinking to excess.  He reported a good relationship with his children but his marriage was suffering; they had not been intimate in approximately eight years and argued about his drinking.  He reported no close friends; however, his wife noted that he had friends at the bar he frequented.  He retired after his company closed and began working on cars; his wife noted that their house was falling apart and he was unable to complete any repairs for reasons unknown to her.  He took trips often, visited his family weekly and even delivered homemade soup to the elderly in their neighborhood.  

The examiner noted his symptoms as depression, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, and suicidal ideation.  Overall, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care and conversation.  The examiner indicated that his PTSD and alcohol use disorder are intertwined; he suffers from an inability to complete tasks and lack of motivation, which could be due to PTSD symptoms or being hungover. 

In evaluating the Veterans initial rating from August 6, 2010, the date of service connection, the evidence shows that, while the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation, his PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to insomnia, exaggerated startle response and depression.  This evidence supports the initial 30 percent rating that was assigned.  However, it does not show that he more nearly approximately the 50 percent rating at that time.  Prior to his hearing testimony, the Veteran did not demonstrate a flattened affect, impaired speech or communication, panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, or other symptoms on a par with the level of severity exemplified in these manifestations.  

The Veteran's testimony on June 16, 2016 is the first lay evidence of specific additional symptoms that more nearly approximated the 50 percent rating.  The RO assigned the 50 percent effective the date of the Veteran's VA examination in November 2016; however, the Board finds that his testimony five months prior warrants the increase.  Specifically, he testified to (and later demonstrated on exam), increased symptomatology, including increased depression, anxiety, panic attacks, insomnia, flattened affect, circumstantial speech, impaired judgment, disturbances of motivation and mood, and occasional suicidal ideation.  This increased symptomatology resulted in reduced reliability and productivity and more nearly approximates the level of disability contemplated by the 50 percent rating.  

Although there was an increase in symptomatology at that point, the evidence does not reflect that he has experienced symptoms on par with those contemplated at the higher level, like obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression which affected his ability to function independently, appropriately, or effectively, spatial disorientation, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  Rather, he continued to function appropriately, with healthy relationships with his children and grandchildren, some social acquaintances, frequent trips to visit family and elderly neighbors. These are indicative of a higher level of functioning than that contemplated by the 70 percent criteria.

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has symptoms like persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names, or other symptoms on a par with the level of severity exemplified in these manifestations.  In short, the evidence does not show total social and occupational impairment.

Overall, the initial 30 percent rating is appropriate until June 16, 2016, the date of the Veteran's testimony before the Board. At that point, the 50 percent rating, but no higher, is warranted.


ORDER

An increased rating for PTSD is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


